RESOLUTIONS APPROVING AMENDMENTS TO THE
2003 OMNIBUS INCENTIVE PLAN

WHEREAS, the Saia, Inc. Amended and Restated 2003 Omnibus Incentive Plan (the
“2003 Plan”) is being amended as provided in Exhibit A hereto.

RESOLVED, that the amendment to the 2003 Plan (the “Amendment”) shall be adopted
and effective as of the date of these resolutions in the form attached hereto as
Exhibit A; and

FURTHER RESOLVED, that the Corporation’s officers, employees, agents and
attorneys are hereby authorized and directed, for and on behalf of the
Corporation, to prepare, execute and file such instruments and to take all such
other action as may be necessary, appropriate or convenient to give effect to
the Amendment and to the foregoing resolutions.

Appendix A

Form of the Amendment to 2003 Omnibus Incentive Plan
AMENDMENT TO THE
SAIA, INC.
AMENDED AND RESTATED
2003 OMNIBUS INCENTIVE PLAN

WHEREAS, Saia, Inc. (“Company”) previously adopted the Saia, Inc. Amended and
Restated 2003 Omnibus Incentive Plan (“Plan”) for the benefit of certain
eligible employees;

WHEREAS, Section 20 of the Plan affords the Board of Directors (the “Board”) of
the Company the discretion to amend the Plan; and

WHEREAS, the Board desires to amend the Plan, effective immediately, so that the
definition of Change in Control in the Plan conforms to the definition of Change
in Control in the Saia, Inc. 2011 Omnibus Incentive Plan and as provided below
with respect to awards to New Employee Directors.

NOW THEREFORE, effective immediately, the Plan is amended as follows:



1.   Section 2.4 is deleted in its entirety and replaced with the following:

“2.4 “Change in Control” means, unless otherwise defined, the happening of any
of the following:

(i) When during any 12 month period any “person” as defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 and as used in Sections 13(d) and 14(d)
thereof, including any “group” within the meaning of both Section 13(d) of the
Securities Exchange Act of 1934 and Treas. Reg. §1.409A-3(i)(5)(v)(B), but
excluding the Company, any Subsidiary or any employee benefit plan sponsored or
maintained by the Company or any Subsidiary (including any trustee of such plan
acting as trustee), directly or indirectly, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended from
time to time), of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
provided, however, that the event described in this Section 2E(i) shall not be
deemed to be a Change in Control by virtue of any of the following situations:
(a) an acquisition by the Company or any Subsidiary; (b) an acquisition by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary;
or (c) an acquisition by an underwriter temporarily holding securities pursuant
to an offering of such securities; and

(ii) When during any 12 month period the individuals who, as of the beginning of
such period, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the effective date of the Plan
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual
(x) whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board and (y) who is a nominee or other
representative of the person(s) who conducted or threatened such contest or
solicitation or an affiliate thereof; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a “Business Combination”);
provided; however, that a Business Combination will not constitute a Change in
Control if each of the following three conditions is satisfied following such
Business Combination:

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of Stock of the
Company and the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries);

(B) no person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination) becomes,
by reason of such Business Combination, the beneficial owner, directly or
indirectly, of thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of such corporation, but disregarding for
this purpose any beneficial ownership held more than 12 months prior to the
effective time of such Business Combination; provided, however, that the
requirements described in this Section 2E(iii)(B) shall be deemed satisfied by
virtue of any of the following situations: (a) an acquisition by the Company or
any Subsidiary; or (b) an acquisition by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary; and

(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

Without limiting the generality of the foregoing and to the extent necessary to
prevent adverse tax consequences under Code Section 409A, the above definition
is intended to constitute a change in the ownership, a change in effective
control or a change in the ownership of a substantial portion of the assets of
the Company, in each case as defined in Treasury Regulation 1.409A-3(i)(5) or
any successor guidance thereto (a “409A Change Event”) and in no event, shall a
change in ownership or an occurrence be a Change in Control under this Plan
unless it is also a 409A Change Event.”



2.   Section 10 of the Plan is deleted in its entirety and replaced with the
following:

“10.1 Discretionary Retainer Awards. Each Non-Employee Director shall annually
have the option of receiving up to 100% of the applicable level of annual Board
and committee retainers in Shares rather than cash. Should any Non-Employee
Director desire to take advantage of this option, such Non-Employee Director
shall so notify the Committee no later than seven (7) calendar days prior to
each year’s annual meeting of stockholders, which notification shall advise the
Committee the percentage of the annual Board and committee retainers the
Non-Employee Director wishes to receive in Shares rather than cash. The value of
Shares to be computed for the purposes of determining the number of Shares
awarded by reference to the Fair Market Value of a Share on the date of the
award of the Shares. Fractional Shares shall be rounded off to the nearest whole
share.

10.2 Non-Retainer Equity Awards. On May 1 of each calendar year (or any later
date within such calendar year), each Non-Employee Director shall be granted an
award of not more than 3,000 Shares. Any Non-Employee Director appointed to the
Board of Directors other than at the Company’s annual meeting of stockholders
shall be granted upon his or her appointment an award of not more than 3,000
Shares.

10.3 Deferral of Awards. Notwithstanding Sections 10.1 and 10.2, each
Non-Employee Director shall have the right to defer all or a portion of his or
her Discretionary Awards under Section 10.1, and Non-Retainer Equity Awards
under Section 10.2 under the Saia, Inc. Directors’ Deferred Fee Plan.”

IN WITNESS WHEREOF, this Amendment to the Plan has been duly executed as of the
27th day of January, 2011.

Saia, Inc.

By: /s/James A. Darby
Name: James A. Darby
Title: Secretary


